The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnin et al (US 2018/0233327) in view of Huston et al (US 2015/0059981).
Regarding claim 1:
	Kalnin teaches plasma processing apparatus for executing a plasma processing, comprising: a chamber (plasma processing chamber, 100) [fig 1 & 0018; a member (upper liner assembly, 146) partially disposed in an internal space of the chamber (112) [fig 1 & 0023]; and wherein the member (146) extends outward from the internal space of the chamber (112) and is exposed to a space outside the chamber (see fig 1) [fig 1 & 0023]. 
	Kalnin does not specifically disclose a heater configured to heat the member.
	Huston teaches a heater (one or more heating elements, 111) configured to heat the member (sleeve, 134) [fig 1 & 0017, 0020].
	Kalnin and Huston are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Kalnin to include the heater of Huston in order to heat the process chamber [Huston – 0017].
Regarding claim 2:
	Kalnin teaches the member (146) is made of aluminum (aluminum) [0023]. 
Regarding claims 3-5 and 9:
	Kalnin does not specifically teach a spacer provided between the chamber and the member; wherein the spacer is made of a material having a thermal conductivity lower than that of aluminum; and wherein the spacer is made of a stainless steel.
	Huston teaches a spacer (protrusions, 135) provided between the chamber (chamber wall, 106) and the member (134) [fig 1 & 0020]; wherein the spacer (135) is made of a material having a thermal conductivity lower than that of aluminum (may be made of any process compatible material such as stainless steel) [fig 1 & 0020]; and wherein the spacer (135) is made of a stainless steel (may be made of any process compatible material such as stainless steel) [fig 1 & 0020].
Kalnin and Huston are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Kalnin to include a spacer, as in Huston, to facilitate maintaining a spaced apart, generally centered, relationship between the chamber and the member [Huston – 0020].
Regarding claims 6 and 10:
	Kalnin teaches the member (146) extends along an inner wall of the chamber so as to suppress a byproduct generated by the plasma processing from accumulating on the inner wall of the chamber (shielding the chamber body 140 from the process environment) [fig 1 & 0023]. 
Regarding claims 7 and 11:
	Modified Kalnin teaches a heater unit (109) including a main body and the heater (111) provided inside the main body, wherein the main body of the heater unit (109) is provided so as to be in thermal contact with the member (134) [Huston – fig 1 & 0017]. 
Regarding claims 8 and 12:
	Kalnin teaches an upper component (122) provided on the member (146) to be in thermal contact with the member (146) [fig 1 & 0020].
	Kalnin does not specifically teach the upper component has a flow path to which a coolant is fed. 
	Huston teaches an upper component has a flow path (passages, 170A-F may be formed in components of the chamber body 102) to which a coolant is fed [fig 1 & 0039-0040]. 
Kalnin and Huston are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the upper component of Kalnin to a flow path, as in Huston, to the lower temperature of the interface which may lead to enhanced performance of the seal [Huston – 0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding et al (US 5,736,021), Okumura et al (6,177,646), Fink (US 2006/0213617), and Shimizu et al (US 2015/0129129) teach a plasma processing apparatus comprising a member [fig 3, 2, 2, and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718